DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 44, 49, 51-53, 55, 56, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum (US 2014/0296869) in view of Hayzelden (US 2003/0097128).
Regarding claims 42, 44, 49, 51, 52 and 55, Kernbaum discloses a surgical instrument (fig. 2-4) having a shaft (300) with a bore (inside 302), an electrosurgical end effector (220), an actuator member coupled to the end effector and centrally routed through the bore (310) and a sleeve around the actuation member and within the bore (306). The sleeve comprises a lateral wall with an inner surface disposed around the actuation member and an outer surface (fig. 4). The later wall defines a  wall thickness measured from the inner surface to the outer surface (i.e. the thickness from the inner wall to the widest region of the outer wall, which would be the four diagonal corners shown in fig. 4). There exists a negative space which extends through the outer surface of the later wall and along a length of the sleeve (the groove which holds 312 and which defines a wall thickness less than the first wall thickness, which would be the thickness from the inner surface to the corresponding horizonal and vertical outer surface). The negative feature holds an electrical conductor (312). Kernbaum does not disclose that the negative space extends through the inner surface of the lateral wall. However, Applicant has not disclosed that the negative space extending through the inner surface of the lateral wall is critical or produces unexpected results. In fact, Applicant’s specification contemplates each of a partial wall thickness negative feature from the inner wall (as claimed), a partial wall thickness negative feature from the outer wall ([0058]) and a complete wall thickness negative feature ([0060]). See also previously presented claims 43-46. That there are no unexpected results associated with any of them supports the position that exactly where a channel is created for a conductor is not of central importance. The prior art agrees with Applicant that how space is made for conductors in medical devices is not particularly important. Hayzelden, for example, discloses a medical device with conductors and shows embodiments where conductors are within the negative space of a sleeve (fig. 4b), an embodiment where conductors are within two negative spaces on the inner wall of a sleeve (fig. 6b) and an embodiment where the conductors are within a single negative space on the inner wall of a sleeve (fig. 7b). Much like Applicant’s disclosure there is no critical or unexpected results associated with any of these conductor/sleeve relationships. It has been held that the simple substitution of one known element for another to produce predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Kernbaum with a negative space for conductors anywhere on the sleeve, including through the inner surface as taught by Hayzelden, that would produce the predictable result of allowing energy to be transmitted through the device in a desired manner.
Regarding claim 53 and 56, Kernbaum further discloses a wrist (i.e. joint structure) between the end effector and shaft ([0031]), where there is another actuation member to articulate the joint structure (see incorporated reference).
Regarding claims 60 and 62, any method of making the device of Kernbaum-Hayzelden will require the generic steps of “routing,” “positioning,” “coupling” and “forming” the various elements recited above.


Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum and Hayzelden, further in view of Darmos (US 2009/0306604).
Regarding claim 43, the device of Kernbaum-Hayzelden does not disclose that the negative feature extends completely through the wall thickness of the sleeve. However, as discussed above, there is no evidence it makes a meaningful difference where the negative feature is with respect to the sleeve. Darmos discloses a medical device with two negative space/conductor embodiments including one with the negative space in the outer surface of the sleeve (fig. 5) and one with the negative space entirely through the sleeve (fig. 3). In addition to the preceding discussion this a teaching that these configurations are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Kernbaum-Hayzelden with a negative space for conductors anywhere on the sleeve, including entirely through the sleeve as taught by Darmos, that would produce the predictable result of allowing energy to be transmitted through the device in a desired manner.

Claims 50 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum and Hayzelden, further in view of Reynolds (US 2014/0094787).
Regarding claims 50 and 54, Kernbaum does not disclose whether the electrical conductor has an insulating material. However, using insulation is very common in the art and Applicant has not disclose that using insulation is critical or produces an unexpected result. Reynolds is one of any number of references that teach a lead “may” be insulated ([0035]). Therefore, before the application was filed, it would have been obvious to modify the device of Kernbaum to include insulation on the electrical conductor, as taught by Reynolds, that would produce the predictable result of a device with desired electrical properties. 

Claims 47, 48, 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum in view of Doerr (US 2012/0157813).
Regarding claims 47, 61 and 63, Kernbaum discloses a surgical instrument (fig. 2-4) having a shaft (300) with a bore (inside 302), an electrosurgical end effector (220), an actuator member coupled to the end effector and centrally routed through the bore (310) and a sleeve around the actuation member and within the bore (306). The sleeve comprises a lateral wall with an inner surface disposed around the actuation member and an outer surface (fig. 4). The later wall defines a wall thickness measured from the inner surface to the outer surface (i.e. the thickness from the inner wall to the widest region of the outer wall, which would be the four diagonal corners shown in fig. 4). There exists a negative space which extends through the outer surface of the later wall and along a length of the sleeve (the groove which holds 312 and which defines a wall thickness less than the first wall thickness, which would be the thickness from the inner surface to the corresponding horizonal and vertical outer surface). The negative feature holds a corresponding electrical conductor (312). Kernbaum does not disclose the negative feature has a helical geometry. However, Applicant has not disclosed that a helical shape is critical or produces unexpected results. The helical and straight leads are known to be functionally equivalent (MPEP 2144.06). Doerr, for example, discloses that conductors can be linear or helical ([0042]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kernbaum to have any commonly known lead arrangement, including helical as taught by Doerr, and further including a commensurate helical “negative feature” shape, that would produce the predictable result of allowing electrical energy to be communicated through the shaft between a source and the end effector. 
  Regarding claim 48, Kernbaum further discloses a wrist between the end effector and shaft ([0031]) but neither Kernbaum nor Doerr specifically discloses how many turns of the negative feature are over the length of the wrist. However, if the negative feature is helical and allows the electrical conductor to extend the length of the shaft, then some part of the negative feature will be in the wrist. Applicant has not disclosed that the colossal range of 360 to approaching infinite degrees of rotation of the negative feature over “a length” of the wrist produces an unexpected result, where “helical” requires there to be at least one complete rotation by definition. The existence of some part of the negative feature in the wrist is considered to be a range that at least approaches the claimed range (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to allow any length of the negative feature to be within the wrist of Kernbaum-Doerr, including a length in the range of at least one full rotation, that would produce the predictable result of allowing energy to be transmitted through the shaft between a source and the end effector. 

Response to Arguments
Applicant’s arguments with respect to claims 42-44, 49-56, 60 and 61 have been considered but are moot because the amendments have necessitated new grounds of rejection.
Applicant's arguments with respect to claim 47 have been fully considered but they are not persuasive. Applicant argues that because Doerr does not have a helical negative space it cannot read the claims. The argument fails for two reasons. First, it is a piecemeal analysis of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kernbaum has the negative feature that corresponds to a conductor. The question is simply whether it would be obvious to provide the negative feature with certain shape, where it is immediately clear the negative feature and the conductor should share a shape. The negative feature in Kernbaum expressly serves to house a conductor (e.g. [0040]). Therefore, if the conductor were helical, which is functionally equivalent to straight conductors as taught by Doerr, a person of ordinary skill in the art would recognize that it would be beneficial, or at least produce predictable results, (if not strictly required) to have the corresponding negative space actually correspond to the conductor (i.e. have the same shape, which in this case would be a helical shape). The argument is also unpersuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). First, helices are well within the level of ordinary skill in the art and Applicant by claiming both straight and helical configurations has failed to show that either is critical or produces unexpected results. It seems difficult to argue, all other things being equal and without showing unexpected results, that making an element helical offers a patentably distinction. Further, it would appear that Applicant argues that the only obvious conclusion would be to provide the conductor of Kernbaum with a helical configuration in conjunction with straight negative feature, an arrangement that would defeat the purpose of using negative features in the first place and would probably render the device inoperable (note, for example, how little space there is for the conductor 312 outside of negative space 303 in fig. 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794